Dooley, J.,
¶ 39. dissenting. I join the dissent in this case, but write separately to make three points about the context, the facts supporting the superior court’s action, and the applicable law.
¶ 40. First, the context. The actions of BHA in this case reflect the enforcement of a national policy to protect the safety of tenants of public housing. The policy was announced by President William Clinton in his State of the Union Address in 1996, 1996 WL 23253 (Jan. 24, 1996), and in his remarks at a One Strike Crime Symposium later in that year, see 1996 WL 139526 (March 28, 1996). The policy was based on giving public housing tenants “a better deal than they have gotten in the past.” Id. at *2.
This policy today is a clear signal to drug dealers and to gangs: If you break the law, you no[] longer have a home in public housing. One strike and you’re out. That should be the law everywhere in America.
To implement this rule, we are taking two steps. First, I will direct Secretary Cisneros to issue guidelines to public housing and law enforcement officials to spell out with unmistakable clarity how to enforce one strike and you’re out. These guidelines are essential.
Believe it or not, the federal law has actually authorized one strike eviction since 1988. But many public housing authorities have not understood the scope of their legal authority. Others have problems working with *153residents or local police or the courts. And for a small number, enforcement has, frankly, not been a priority. For whatever reason, the sad fact is that in most places in this country, one strike has not been carried out. . . .
Now there will be no more excuses, for those national guidelines tell public housing authorities the steps they must take to evict drug dealers and other criminals. They explain how housing authorities must work with tenants, with the police, with the courts [and] with our government to get the job d[one]. They also tell housing authorities how to screen tenants for criminal records. With effective screening, many of the bad people we’re trying hard to remove today won’t get into public housing in the first place.
The second thing we’re going to do is to make sure these guidelines don’t sit around and gather dust. Under the new rules HUD will propose, for the first time there will actually be penalties for housing projects that do not fight crime and enforce one strike and you’re out.
Id. (emphasis added). HUD reiterated the national policy through a policy directive. See Directive 96-16, “‘One Strike and You’re Out’ Screening and Eviction Guidelines for Public Housing Authorities” (April 12, 1996), http://www.hudclips.org/ (follow “library” hyperlink; then select “Public and Indian Housing” under “Notices”; then enter 96-16 under “Document number”).
¶ 41. BHA implemented the national policy directive, in part, by adopting a one strike, or zero tolerance, rule for applicants who lie on the housing application. This decision shows that BHA is caught in a conflict between implementing national policy on which its funding can be based and a majority of this Court which is obviously unsupportive of the national policy or its implementation.
¶ 42. Second, and despite the decision of the majority, this is not a close case on the facts. The application misrepresentations go to the heart of the policy on keeping public housing projects free of criminal conduct, particularly drug sales, and the evidence of the misrepresentations is overwhelming. This is not a case where tenants are being evicted for incidental and unimportant misrepresentations, or on weak evidence.
*154¶ 43. It is undisputed that Scott Heaton spent six years in prison in New York for felony offenses that involved burglary and selling drugs and also was found guilty of lesser criminal offenses in that state. Yet, he signed and certified a public housing application that said he had never been charged with a felony and had never been charged with the sale, distribution or possession of illegal drugs. As quoted above, the application form stated that tenants “CERTIF[IED] THAT ALL INFORMATION IN THE APPLICATION [WAS] TRUE TO THE BEST OF [THEIR] KNOWLEDGE” and that they “UNDERST[OOD] THAT FALSE STATEMENTS OR OTHER INFORMATION [WERE] PUNISHABLE BY LAW AND [WOULD] LEAD TO CANCELLATION OF THE APPLICATION OR TERMINATION OF [THE] TENANCY AFTER OCCUPANCY.”
¶ 44. The case here was open-and-shut as to Mr. Heaton, but virtually without explanation of his circumstances, the majority reverses his eviction on the basis that there is no evidence of intent to misrepresent. Apparently, the majority accepts as a defense that Mr. Heaton signed without reading the application and, thus, is innocent of any misrepresentation, a result that simply eliminates any obligation to be truthful.
¶ 45. The situation is only marginally better with respect to Ms. Bush. Assuming what she knew about Mr. Heaton’s circumstances is relevant, an assumption I do not accept given Mr. Heaton’s misrepresentation, the majority holds that as a matter of law the trial court must accept her statement that she knew Mr. Heaton spent six years in jail, but did not know the grounds for the imprisonment or that he had been charged with a felony. Without expecting that Ms. Bush fully understands the technical distinction between felonies and misdemeanors, it could escape no one that a six-year sentence could be imposed only for serious crimes. I would join the trial judge in finding Ms. Bush’s explanation not worthy of belief. Of course, my evaluation of the credibility of Ms. Bush is irrelevant, just as it should be also for the majority.
¶ 46. My characterization of the closeness of this case applies equally to the majority’s conclusion that BHA did not rely on the information provided by the tenants as a matter of law. Based on the evidence from the director of BHA, the court specifically found that BHA would not have admitted the tenants if it had known of Mr. Heaton’s New York criminal record, and that the only information BHA had concerning criminal convictions from *155other states came from the tenants. Moreover, the court found that the application answers “were meant to be relied on by the injured party.” Thus the majority’s statement that “BHA did not rely on the information provided by Ms. Bush,” ante, ¶ 11, is plainly contradicted by the evidence and the findings based on that evidence. The majority’s final statement on this point — that the fact “that BHA did not run a more extensive check does not . . . prove an intent to defraud” — both understates the finding that BHA did not have the technological capacity to search criminal records beyond Vermont and confuses reliance with intent to defraud, a wholly different element.
¶ 47. Finally, the facts are presented as if BHA can evict only if both tenants personally participated in the misrepresentations, or at least if the “head of household” participated in the misrepresentation. I think the evidence is overwhelming that both tenants did, but I find nothing in the policies of BHA or the HUD rules on application or eviction that suggest that Ms. Bush’s lack of knowledge is a defense when Mr. Heaton had the requisite knowledge and falsely certified the accuracy of his application with respect to his criminal history. The designation of “head of household” apparently reflects only that Ms. Bush was present to fill out the form, and no rule or guideline suggests that the representations of a co-applicant who will live in the unit are less important than those of the “head of household.”
¶ 48. On a related point, nothing in the rules or policies suggest that BHA can evict only the person who made the misrepresentation, leaving the other family members in place. The fact that the tenants offered such a solution to settle the dispute does not mean there is any legal obligation for BHA to accept it. There are many practical reasons why BHA would not accept such a settlement, not the least of which would be the practical impossibility of keeping Mr. Heaton off the premises where his children and partner reside.
¶ 49. Third, I don’t agree that a zero tolerance policy on some issues is inconsistent with HUD regulations and guidelines. Indeed, as the context demonstrates, such a policy represents the desired implementation of HUD guidelines if used carefully and sparingly. This issue is analyzed in Justice Burgess’s dissent, which I join. I note also that HUD stated in its directive on this policy that “current law permits local housing agencies to adopt One Strike policies.” HUD Directive 96-16 at 1. As discussed *156above, the one-strike policy involves “Tougher Screening.” Id. at 4. It also involves adoption of zero tolerance policies with respect to certain offenses. See, e.g., id. at 6 (stating that leases should express zero tolerance policy with respect to criminal activity).
¶ 50. In this case, BHA announced its zero tolerance policy through its application, which stated that “FALSE STATEMENTS [IN THE APPLICATION] . . . WILL LEAD TO CANCELLATION OF THE APPLICATION OR TERMINATION OF TENANCY AFTER OCCUPANCY.” Misrepresentation by nondisclosure of criminal convictions and charges is an appropriate situation for a zero tolerance policy. It indicates an unwillingness to deal fairly and openly with the housing authority and restricts the ability of the housing authority to make appropriate eligibility determinations to protect existing tenants.
¶ 51. Even if I agreed that a zero tolerance policy was unlawful, I could not agree that BHA failed to exercise in this case exactly the discretion the majority seeks. In response to the question of whether BHA considered “the circumstances surrounding their tenancy,” the BHA director answered that BHA had “some issues” with the tenants in the past and had served them with two termination notices and that there had been a domestic violence incident. Indeed, tenants’ conduct led BHA to do a national record check on them when the capacity to do so became available.
¶ 52. The majority is essentially warring with BHA’s adoption of a national policy to make public housing projects safe and secure for residents by screening out those with criminal backgrounds. Whatever our view of this national policy, it is our duty to enforce the law through which it has been implemented, rather than our policy preference. The majority fails to discharge that duty.